AO 245B (Rev. 05/15/20 I 8) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November I, I 987)



                    Armando Aceves-Mendez                                        Case Number: 19CR4993-KSC

                                                                                FEDERAL DEFENDERS
                                                                                Defendant 's Attorney


REGISTRATION NO. 91557298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of the Superseding Information (Misdemeanor)
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                  Count Number(s)
8: 1325                            IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                               1
                                   (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 IZI Count(s) Underlying                                                      dismissed on the motion of the United States.

                                               IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  TIME SERVED
 IZl Assessment: $10 WAIVED
 IZl Fine: WAIVED
 IZl Court recommends USMS , ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              December 23, 2019
                                                                              Date of Imposition of Sentence
                      FILED                                                         ----~-   "\.




                     DEC 2 3 2019
                                                                                                                                -......,,..-----·
                                                                                                        =..--,,.,.,,.,,......,__·,.

                                                                              HONORABLE KAREN S. CRAWFORD
              CLERK, U.S. DISTRICT COURT                                      UNITED STATES MAGISTRATE JUDGE
           SOUTHERN DISTRICT OF CALIFORNIA
          BY                          DEPUTY
